Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-17,19,21,25-26, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2022.  Applicant failed to recited whether or not claim 9 was elected.  This is assumed to be a typographical error and claim 9 will be considered herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “low thermal diffusivity” in claim 1 is a relative term which renders the claim indefinite. The term “low thermal diffusivity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered “low” [0032] gives an example of low thermal diffusivity but does not limit claim 1 to said example giving the claims the broadest reasonable interpretation in view of the specification.  Specifically, because claim 9 further limits low thermal diffusivity to the range discussed in [0032] of the specification as originally filed.
Claims 1-7, 9 and 11 are indefinite because they recite “a first section” with a temperature profile having a first average slope and “a second section extending outward across at least a portion of the outer region with a second outer slope”.  The first section and second section are only differentiated by the second average slope being at least three times the first average slope.  The claims recite “the process comprising” and thus are legally open-ended.  Only a portion of the second section requires the slope difference, there is no recitation of the dimensions of the two sections, nor do the claims prohibit additional sections it is unclear how the sections are to be defined for the purpose of examination.
  Claims 1-7, 9 and 11 are indefinite because they recite “a first average slope” and “a second average slope”  the slope is not defined other than being part of a temperature profile.  A temperature profiled may refer to a rate at which the temperature is changed by an active step of heating or cooling, alternatively a temperature profile may be defined by the change in temperature over a specific distance.  It is unclear how the slope is being defined in the presently claimed invention.  Claim 1 recites a spatial temperature profile, thus it is presumed by the Examiner that this is meant to indicates a temperature change over a distance however this is recited during a claimed heating step rendering the claim indefinite if the temperature profile is throughout the heating.
It appears from claim 2 the slope of claim 1 is meant to define the temperature decrease across the sections, without the sections being properly defined in claim 1 this limitation holds little meaning.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuster (US 6574992).
Regarding claim 1, Kuster discloses placing an outer glass (5) on forming frame (1), heating the glass while supported on the frame over the central cavity (S104) (Col 3; lines 55-56).
Cooling the outer surfaces of pane (5) by blowing air through the shaping frame (Col 3; lines 62-67) thus yielding the temperature profile of present claim 1 because it is unclear at what point in time the slope is measured during the heating and cooling process.
Alternatively, regarding claims 1-3, it would have been obvious to one of ordinary skill in the art to optimize the temperature profile as motivated to yield the desired quench of the edge of the glass (5) (Col 4; lines 1-6).
Regarding claims 4-6, Kuster discloses contacting the glass to the frame, in addition to cooling gas supplied through the support frame (Col 3; line 63-Col 4; line 6).
Regarding claim 7, Kuster suggests overlapping ranges of holes 4 of diameter 1-10mm spaced 2-20mm
Alternatively, MPEP 2144.05 states the mere scaling up or down of the frame and/or sheet of glass would be obvious to one skilled in the art as motivated by the intended use of the glass, for example in Kuster the type of window or the thickness of the glass (Col 3; lines 12-15).
Regarding claim 9, Kuster discloses a steel (Col 4; lines 24) which one skilled in the art would expect to inherently meet claim 9.
Regarding claim 11 the shaping frame comprises a wall surrounding the open central cavity the wall having an upper surface defining the support surface (11) an inner surface defining the cavity and a bottom as viewed in Fig 4. 
Kuster suggests overlapping ranges of holes 4 of diameter 1-10mm spaced 2-20mm
Alternatively, MPEP 2144.05 states the mere scaling up or down of the frame and/or sheet of glass would be obvious to one skilled in the art as motivated by the intended use of the glass, for example in Kuster the type of window or the thickness of the glass (Col 3; lines 12-15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over W. Kirkman (US 3418098).
Regarding claims 1-4, Kirkman discloses a process for forming a bent, or curved, glass sheet (title) comprising
placing an outer region of a glass sheet (12) into contact with a support frame (26/28) being formed from a material having what constitutes as the  claimed  low thermal diffusivity and defining an open central cavity surrounded at least in part by the support surface (see at least Fig 2);
supporting the sheet of glass material with the shaping frame via the contact between the sheet of glass material and the support surface such that a central region of the sheet of glass material is suspended over the open central cavity of the shaping frame (Col 3; lines 35-39)
the glass sheet is heated while being supported  such that the central region sags into the cavity (Col 4; lines 52-60) thus considered to meet the limitation; heating the sheet of glass material while supported by the shaping frame such that the central region of the sheet of glass material deforms into the open central cavity in a direction away from the support surface of the shaping frame.  
wherein the sheet of glass material has a spatial temperature profile measured across a width of the sheet of glass material, wherein the temperature profile comprises:
a first section extending from a center point outward toward the outer region, wherein the first section of the temperature profile has a first average slope;
a second section extending outward across at least a portion of the outer region, wherein the second section of the temperature profile has a second average slope due to cooling of the support (26/28) (Col 5; lines 24-49);
cooling the sheet of glass material following heating to form the curved glass article from the sheet of glass material in section (D).
Kirkman does not explicitly disclose the second average slope is at least three times the first average slope.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art to optimize the temperature profile resulting from the cooling of the outer region of the bent glass sheet as motivated by cooling the female mold part sufficiently to prevent damage to the mold part and low enough to prevent cracking of the glass (Col 4; lines 1-9, Col 5; lines 11-17).
Kirkman discloses heating the glass prior to putting on the supporting frame however it would be obvious to one of ordinary skill in the art to maintain heating of the glass in the bending section of Kirkman as motivated to maintain the glass at a temperature suitable for bending.  Kirkman is not considered to teach away because heating the glass versus heating the mold may be confronted differently as the issue of cooling the support mold is confronted in Kirkman.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claims 5-6, Kirkman discloses the different slopes of the first section and the second section of the temperature profile are created by directing a stream of gas onto the outer region of the sheet of glass material (Col 5; lines 40-45). This removes, or conducts heat from the outer region, heat into the shaping frame through the contact between the outer region of the sheet of glass material and the support surface and by directing a stream of gas onto the outer region of the sheet of glass material.
Regarding claim 7,  Kirkman fails to disclose the limitation of claim 7 stating a width of the second section is between 3 mm and 10 mm, and a width of the first section is greater than 50 mm, and wherein a temperature decrease over the width of the second section is at least 30 degrees Celsius;
The size of the first section and second section is regarding the glass sheet itself. It is obvious to determine the optimum workable ranges of cooling as discussed in the claims and case law above (and In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Alternatively, it would be obvious to one of ordinary skill in the art to change the size of the glass because scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  One would have been motivated to alter the size of the glass for the desired use, see also Kirkman (Col 5; lines 59-64).	
Regarding claim 9, Kirkman discloses the bending ring may be formed with refractory cover.  One skilled in the art would expect refractory suitable for glass bending to have  thermal diffusivity less than 2 x 10° m/’/s.
Regarding claim 11, Kirkman discloses the shaping frame (28) comprises a wall seen as 26 in Fig 1 surrounding the open central cavity, the wall including an upper surface (28) defining the support surface, an inner surface (inside of supports See Fig 2) defining the open central cavity,  
an outer surface opposite the inner surface and a bottom surface opposite the support surface (claim 1)
Kirkman does not disclose the wall measured between the inner and outer surfaces is greater than 3 mm and an average height of the wall measured between the support surface and the bottom surface is greater than 20 mm.
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Alternatively, it would be obvious to one of ordinary skill in the art to change the size of the glass because scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  One would have been motivated to alter the size of the glass for the desired use, see also Kirkman (Col 5; lines 59-64).  This claimed dimension does not appear to add any criticality to the claimed invention.  The burden shifts to the Applicant to show evidence of unexpected results commensurate in scope with this invention.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5383950 discloses edge quenching dimensions.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741